FILE COPY




   BRIAN QUINN
    Chief Justice
                                 Court of Appeals                           VIVIAN LONG
                                                                                Clerk

JAMES T. CAMPBELL
      Justice
                                Seventh District of Texas                 MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                              Potter County Courts Building                 P. O. Box 9540
                                                                              79105-9540
                               501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                 Amarillo, Texas 79101-2449                   (806) 342-2650

                              www.txcourts.gov/7thcoa.aspx

                                   February 23, 2015

Don Davidson                                 Sharon Johnson
803 Forest Ridge Dr., Ste. 203               Assistant District Attorney
Bedford, TX 76022-7258                       401 W. Belknap St.
* DELIVERED VIA E-MAIL *                     Tim Curry Criminal Justice Center
                                             Fort Worth, TX 76196-0201
                                             * DELIVERED VIA E-MAIL *

RE:       Case Numbers: 07-14-00070-CR, 07-14-00071-CR
          Trial Court Case Numbers: 1342591R, 1342592R

Style: Byron Tyrone Cole v. The State of Texas

Dear Counsel:

      Pursuant to TEX. R. APP. P. 39.1, the above styled and numbered causes will be
submitted without oral argument on Monday, March 16, 2015.

                                                Very truly yours,
                                                Vivian Long
                                                VIVIAN LONG, CLERK